DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 12/23/2021.

Applicant’s election of Group I, claims 1-6 in the reply filed on 12/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.

Claims 1-10 are pending.  Claims 1-6 are being examined.  Claims 7-10 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claims 3-4, it is unclear as to what is meant by “an insulating housing”.  The specification and claims do not disclose/recite what the housing is insulating and it is unclear as to whether the housing is insulating from heat, electricity, outside elements, or it is merely a housing that houses the negative and positive poles.  It is also unclear as to whether the cation exchange film is in the housing.  
The claim recites “the two poles are parallel and equidistant”.  It is unclear as to what the two poles are equidistant from.
The claim recites “a water inlet and a water outlet are disposed on the both sides of the insulating housing”.  It is unclear as to whether there are two inlets and two outlets (one inlet and one outlet on one side of the insulating housing, another inlet and another outlet on the other side of the insulating housing) or whether there is one inlet on one side of the insulating housing and one outlet on the other side of the insulating housing.
The claim language suggests that the reactor continuously generating high redox water is formed by applying 100-5000/3000-5000 VDC of DC voltage between the positive pole and the negative pole.  However, the claims require the reactor to consist of a positive pole, a negative pole, a cation exchange film, an insulating housing, a water inlet, a water outlet, wherein the positive and negative poles are connected to 
Considering claim 5, the claims are directed to a system and “applied an electric field” is the manner in which the device is operated.  It is unclear as to what structure in the system would allow application of an electric field.
Considering claim 6, the term “several” is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The intent of the recitation “after being electrolysed outflows from an outlet of the electromagnetic water treatment device, the water outflows in any of the following ways”.  The claims are directed to a system and it is unclear as to how this recitation contributes to the system structurally.  It is unclear as to after what has been electrolyzed and whether the outflows are the same as the water outflows or not.  It is unclear as to what happens to the outflows from an outlet of the electromagnetic water treatment device after being electrolyzed, in other words, it appears to be an incomplete sentence.  Claim also recites that the water outflows from confluence of the first water 
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2003/0164309 A1).
Considering claim 1, Nakamura teaches an exhaust gas purification system comprising a scrubber (Nakamura, abstract and Fig. 1).
The claim is directed to a system and “characterized in that, treatment of the scrubber is plasma electrolytic water, and the plasma electrolytic water is prepared by the following method: water is electrolyzed, and the plasma electrolytic water is obtained” is the manner in which the system (i.e., scrubber) is operated and does not impart any additional structural limitations to the system/scrubber.  Nakamura teaches 
Nonetheless, Nakamura teaches using water that is electrolyzed (Nakamura, abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2003/0164309 A1) in view of Hegel et al. (US 2009/0211919 A1).
Considering claim 2
Nakamura teaches the exhaust gas purification system further comprises an electrolyzed water production device (3), a water tank (6); the electrolyzed water production device (3), the scrubber (2), and the water tank (6) are circularly connected in turn (Nakamura, Fig. 1 and Fig. 3).
Nakamura does not explicitly teach the exhaust gas purification system further comprises a filter.
However, Hegel teaches electrolytic water treatment systems are subject to fouling and operational disruptions caused by the formation and deposit of precipitated minerals and metallic oxides on the electrodes (Hegel, [0010]).  Hegel teaches filtration of the water being fed to the electrolytic generator and filtration of the precipitants (Hegel, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filter wherein the electrolyzed water production device, the scrubber, the filter, and the water tank are circularly connected in turn.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to prevent fouling and operational disruptions caused by formation and deposit of precipitated minerals and metallic oxides on the electrodes with a reasonable expectation of success.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2003/0164309 A1) in view of Hegel et al. (US 2009/0211919 A1) and Hong (CN 102320684 A).
Considering claims 3-4, all the limitations are met by the prior art referenced in meeting claim 2 limitations except for the electrolyzed water production device with the claimed configuration.
Nakamura teaches the use of an electrolytic water solution and an electrolyzed water production device (Nakamura, abstract, Figs. 1-5), he does not explicitly teach the claimed configuration for the electrolyzed water production device.
However, Hong teaches a reactor continuously generating high redox water; wherein, the reactor continuously generating high redox water consists of a positive pole, a negative pole, a cation exchange film and an insulating housing, the positive pole, and the negative pole are disposed on the inner side in longitudinal direction of the insulating housing with acid and alkali resistances, and high voltage resistance, the two poles are parallel and equidistant, the distance between the positive pole and the negative pole is 2-80 mm; a water inlet and a water outlet are disposed on the both sides of the insulating housing, water is injected into a pipe, water inflows from one end, and outflows from the other end; the water inlet, the negative pole, the cation exchange film, the positive pole and the water outlet are disposed in the longitudinal direction of the insulating housing in turn, the cation exchange film is located in the position parallel to the positive pole and the negative pole and respectively having equal distance from the two pole surfaces; the positive pole and the negative pole are connected to high voltage DC power supply, 5-5000 VDC of DC voltage is applied between the positive pole and the negative pole, to form the reactor continuously generating high redox water; and/or, in the reactor, the water outlet is disposed to one or more; and/or, material of the positive pole is prepared using selected materials of graphite panel, 
Hong teaches the electrolysis water device of his invention solves some problems with the existing electrolysis water devices such as small capacity of the electrolysis cell, small relative electrode area, rapid deterioration of the electrode, not having the function of setting and displaying the reduction potential of electrolyzed water (Hong, page 1 of English translation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an electrolysis water device with the claimed configuration.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because of Hong’s teachings that such a configuration offers several advantages such as larger capacity and relative electrode area, being able to set and display the reduction potential of electrolyzed water, and slowing the deterioration of the electrode with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734